DETAILED ACTION
Remarks

The instant application having Application No. 17/030,770 filed on September 24, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Davis et al. (US Patent Publication No. 2014/0006357 A1) discloses techniques for restoring an archived file in a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers ensure data consistency for the stored data, and each cloud controller caches portions of the distributed filesystem. Furthermore, cloud controllers may archive infrequently-accessed files in an archival cloud storage system. During operation, a cloud controller receives a request from a client system to access an archived file, and restores this archived file from the archival cloud storage system. 
Prior art of record Ulasen et al. (US Patent Publication No. 2018/0373722 A1) discloses systems and methods for data archiving using machine learning techniques. The system collects statistical information and event data and processes them using machine learning techniques to classify data and/or predict data access demands. The system receives statistical information related to user access of a plurality of files, which can effectively “train” the system to archive data that is not needed at a certain moment and extract it at other moments. The system identifies, using a machine learning module, a pattern of access in the plurality of files based on the received statistical information. The system modifies, using the identified pattern of access, a threshold value related to file access, and assigns a set of files from the plurality of files an access classification based on the modified threshold value. The system migrates the set of files between hot and cold data areas based on the assigned access classification.
Prior art of record Saradhi et al. (US Patent Publication No. 2019/0095458 A1) discloses that a file server receives a request for data from a user device. The data is represented at the file server by a virtual cluster descriptor. The file server queries an identifier map using an identifier of the virtual cluster descriptor. Responsive to the identifier map indicating that the requested data is stored at a location remote from the file server, the file server accesses a cold tier translation table that stores a mapping between an identifier of each of a plurality of virtual cluster descriptors and a storage location of data associated with the respective virtual cluster descriptor. The cold tier translation table is queried using the identifier of the virtual cluster descriptor to identify a storage location of the requested data, and the data is loaded to the file server from the identified storage location.
Prior art of record Agombar et al. (US Patent Publication No. 2017/0329533 A1) discloses operating a data storage system comprising a plurality of disk drives and a storage controller connected to the disk drives. A first subset and a second subset of the plurality of disk drives are operated as short stroked disk drives and non-short stroked disk drives, respectively. Priority storage spaces are defined including a high priority storage space, a moderate priority storage space, and a low priority storage space. Data is received including associated access rates for each portion of the data. One of the priority storage spaces is identified to store a portion of the data, based on the access rates for each portion of the data. Data accessed most frequently is stored in the high priority storage space, data accessed least frequently is stored in the low priority storage space, and the remaining data is stored in the moderate priority storage space. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “ receiving, at a storage system, a request to restore one or more files to a primary storage system; determining that the one or more requested files have been archived at an archival storage tier of a cloud storage; requesting, from a cloud storage provider, access to a first portion of the one or more requested files stored at the archival storage tier, wherein in response to the access request, the cloud storage provider changes a storage class associated with the first portion of the one or more requested files from the archival storage tier of the cloud storage to a different storage tier of the cloud storage that stores files accessed more than a threshold number of times within a threshold period; providing, by the storage system, the access to the first portion in response to the request to restore the one or more files to the primary storage system in part by: partially reconstructing, by the storage system, a tree data structure associated with one or more requested files, and restoring, by the storage system, the first portion of the one or more requested files from the different storage tier of the cloud storage to the primary storage system via the storage system, wherein the storage system utilizes the partially reconstructed tree data structure associated with the one or more requested files to restore the first portion of the one or more requested files; and based at least in part on a metric associated with a utilization of the first portion, determining when to request access to a second portion of the one or more requested files stored at the archival storage tier.”

Independent claims 17 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168